SECURITIES AND EXCHANGE COMMISSION Washington, D. C. FORM 10-K ANNUAL REPORT For the Fiscal Year Ended September30,2007 THE LACLEDE GROUP, INC. LACLEDE GAS COMPANY 720 Olive Street, St. Louis, MO 63101 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September30,2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from ­ to Commission File Number Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number States of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO63101 314-342-0500 Missouri 43-0368139 Securities registered pursuant to Section 12(b) of the Act (as of the date of this report) Name of Registrant Title of Each Class Name of Each Exchange On Which Registered The Laclede Group, Inc. Common Stock $1.00 par value New York Stock Exchange The Laclede Group, Inc. Preferred Share Purchase Rights New York Stock Exchange Laclede Gas Company None Securities registered pursuant to Section 12(g) of the Act: None. Indicate by check mark whether the registrant: (1) is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. The Laclede Group, Inc.: Yes [ X ] No [ ] Laclede Gas Company: Yes [ ] No [ X ] (2) is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. The Laclede Group, Inc.: Yes [ ] No [ X ] Laclede Gas Company: Yes [ ] No [ X ] Indicate by check mark whether the registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report) and (2) have been subject to such filing requirements for the past 90 days. The Laclede Group, Inc.: Yes [ X ] No [ ] Laclede Gas Company: Yes [ X ] No [ ] 2 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. (X) Indicate by check mark whether the registrant: (1) is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act): The Laclede Group, Inc.: Large accelerated filer [ ] Accelerated filer [ X ] Non-accelerated filer [ ] Laclede Gas Company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] (2) is a shell company (as defined in Rule 12b-2 of the Exchange Act). The Laclede Group, Inc.: Yes [ ] No [ X ] Laclede Gas Company: Yes [ ] No [ X ] The aggregate market value of the voting stock held by non-affiliates of The Laclede Group, Inc. amounted to $629,587,964 as of March31,2007. Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Shares Outstanding At Registrant Description of Common Stock October31,2007 The Laclede Group, Inc.: Common Stock ($1.00 Par Value) 21,665,462 Laclede Gas Company: Common Stock ($1.00 Par Value) 10,307 * *100% owned by The Laclede Group, Inc. Document Incorporated by Reference: Portions of Proxy Statement dated December21,2007 — Part III Index to Exhibits is found on page 80. 3 This combined Form 10-K is separately filed by The Laclede Group, Inc. and Laclede Gas Company. Each registrant hereto is filing on its own behalf all of the information contained in this annual report that relates to such registrant. Each registrant hereto is not filing any information that does not relate to such registrant, and therefore makes no representation as to any such information. Note: Laclede Gas Company Selected Financial Data, Management’s Discussion and Analysis of Financial Condition and Results of Operations, Notes to Financial Statements, Management Report on Internal Control over Financial Reporting, and Reports of Independent Registered Public Accounting Firm are included as Exhibit 99.1. TABLE OF CONTENTS Page PART I Forward-Looking Statements 5 Item 1 Business 5 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 Submission of Matters to a Vote of Security Holders 13 Executive Officers of the Registrants (Item 401(b) of Regulation S-K) 14 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6 Selected Financial Data 18 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A Quantitative and Qualitative Disclosures About Market Risk 34 Item 8 Financial Statements and Supplementary Data 35 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 Item 9A Controls and Procedures 72 Item 9B Other Information 72 PART III Item 10 Directors, Executive Officers and Corporate Governance 73 Item 11 Executive Compensation 73 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 73 Item 13 Certain Relationships and Related Transactions, and Director Independence 74 Item 14 Principal Accounting Fees and Services 74 PART IV Item 15 Exhibits, Financial Statement Schedules 75 SIGNATURES 76 FINANCIAL STATEMENT SCHEDULES 78 INDEX TO EXHIBITS 80 4 Part I FORWARD-LOOKING STATEMENTS Certain matters discussed in this report, excluding historical information, include forward-looking statements. Certain words, such as “may,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “seek,” and similar words and expressions identify forward-looking statements that involve uncertainties and risks. Future developments may not be in accordance with our expectations or beliefs and the effect of future developments may not be those anticipated. Among the factors that may cause results to differ materially from those contemplated in any forward-looking statement are: • weather conditions and catastrophic events, particularly severe weather in the natural gas producing areas of the country; • volatility in gas prices, particularly sudden and sustained spikes in natural gas prices; • the impact of higher natural gas prices on our competitive position in relation to suppliers of alternative heating sources, such as electricity; • changes in gas supply and pipeline availability; particularly those changes that impact supply for and access to our market area; • legislative, regulatory and judicial mandates and decisions, some of which may be retroactive, including those affecting • allowed rates of return • incentive regulation • industry structure • purchased gas adjustment provisions • rate design structure and implementation • franchise renewals • environmental or safety matters • taxes • pension and other postretirement benefit liabilities and funding obligations • accounting standards; • the results of litigation; • retention of, ability to attract, ability to collect from and conservation efforts of customers; • capital and energy commodity market conditions, including the ability to obtain funds for necessary capital expenditures and general operations and the terms and conditions imposed for obtaining sufficient gas supply; • discovery of material weakness in internal controls; and • employee workforce issues. Readers are urged to consider the risks, uncertainties and other factors that could affect our business as described in this report. All forward-looking statements made in this report rely upon the safe harbor protections provided under the Private Securities Litigation Reform Act of 1995. We do not, by including this statement, assume any obligation to review or revise any particular forward-looking statement in light of future events. Item 1. Business The Laclede Group, Inc. (Laclede Group or the Company) is a public utility holding company formed through a corporate restructuring that became effective October1,2001. Laclede Group is committed to providing reliable natural gas service through its regulated core utility operations while engaging in non-regulated activities that provide sustainable growth. All of Laclede Group’s subsidiaries are wholly owned. The Regulated Gas Distribution segment includes Laclede Gas Company (Laclede Gas or the Utility), Laclede Group’s largest subsidiary and core business unit. Laclede Gas is a public utility engaged in the retail distribution and sale of natural gas. Laclede Gas is the largest natural gas distribution utility in Missouri, serving more than 630,000 residential, commercial, and industrial customers in the City of St. Louis and parts of ten other counties in eastern Missouri. Laclede Group’s Non-Regulated Services segment includes SM&P Utility Resources, Inc. (SM&P), one of the nation’s major underground locating and marking service businesses. SM&P was acquired by Laclede Group in 2002. SM&P is headquartered in Carmel, Indiana and operates in ten Midwestern and Southwestern states. The Non-Regulated Gas Marketing segment includes Laclede Energy Resources, Inc. (LER), a subsidiary engaged in the non-regulated marketing of natural gas and related activities. Other non-regulated subsidiaries provide less than 10% of revenues. 5 Operating revenues contributed by each segment for the last three fiscal years are presented below. For more detailed financial information regarding the segments, see Note 13 to the Consolidated Financial Statements. (Thousands) 2007 2006 2005 Regulated Gas Distribution $ 1,131,554 $ 1,141,011 $ 978,195 Non-Regulated Services 165,733 162,523 141,478 Non-Regulated Gas Marketing 718,704 689,572 469,559 Non-Regulated Other 5,603 4,445 7,800 Total Operating Revenues $ 2,021,594 $ 1,997,551 $ 1,597,032 The Consolidated Financial Statements included in this report present the consolidated financial position, results of operations and cash flows of Laclede Group. The financial statements, notes to financial statements, and management’s discussion and analysis for Laclede Gas are included in this report as Exhibit 99.1. The following chart illustrates the organization structure of The Laclede Group, Inc. at September30,2007: Organization Structure The Laclede Group, Inc. Laclede Gas Company SM&P Utility Resources, Inc. Laclede Investment LLC Laclede Development Company Laclede Pipeline Company Laclede EnergyResources, Inc. Laclede Venture Corp. Laclede Gas Family Services, Inc. Laclede Group common stock is listed on The New York Stock Exchange and trades under the ticker symbol “LG”. Laclede Gas continues to pay dividends on all serial preferred stock issued. During fiscal year 2007, Laclede Group issued 116,973 shares of common stock under its Dividend Reinvestment and Stock Purchase Plan and 167,025 shares of common stock (including 59,000 shares of performance-contingent restricted stock) under its Equity Incentive Plan. During fiscal year 2006, Laclede Group issued 114,255 shares of common stock under its Dividend Reinvestment and Stock Purchase Plan and 75,375 shares of common stock (including 51,000 shares of performance-contingent restricted stock) under its Equity Incentive Plan. The information we file or furnish to the Securities and Exchange Commission (SEC), including annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K and their amendments, are available on our website, www.thelacledegroup.com, in the Investor Services section under SEC Filings as soon as reasonably practical after the information is filed or furnished to the SEC. 6 REGULATED GAS DISTRIBUTION NATURAL GAS SUPPLY The Utility focuses its gas supply portfolio around a number of large natural gas suppliers with equity ownership or control of assets strategically situated to complement Laclede’s regionally diverse firm transportation arrangements. Laclede Gas’ fundamental gas supply strategy is to meet the two-fold objective of 1) ensuring that the gas supplies it acquires are dependable and will be delivered when needed and, 2) insofar as is compatible with that dependability, purchasing gas that is economically priced. In structuring its natural gas supply portfolio, Laclede Gas continues to focus on natural gas assets that are strategically positioned to meet the Utility’s primary objectives. Laclede Gas utilizes both Mid-Continent and Gulf Coast gas sources to provide a level of supply diversity that facilitates the optimization of pricing differentials as well as protecting against the potential of regional supply disruptions. In fiscal 2007, Laclede Gas purchased natural gas from 19 different suppliers to meet current gas sales and storage injection requirements. In addition to working with traditional major producers, the Utility has entered into agreements with on-shore, non-traditional suppliers that are taking advantage of improved drilling techniques and advancing technologies, which allow Laclede Gas to be flexible in meeting the needs of its customers. Natural gas purchased by Laclede Gas for delivery to our utility service area through the Mississippi River Transmission Corporation (MRT) system totaled 59.6 billion cubic feet (Bcf). The Utility also holds firm transportation on several interstate pipeline systems that access its gas supplies upstream of MRT. An additional 8.0 Bcf of gas was purchased on the Panhandle Eastern Pipe Line Company system, and 10.1 Bcf on the Southern Star Central Pipeline system. Some of the Utility’s commercial and industrial customers continued to purchase their own gas and delivered to Laclede Gas 17.5 Bcf for transportation to them through the Utility’s distribution system. The fiscal 2007 peak day sendout of natural gas to Utility customers, including transportation customers, occurred on February5,2007, when the average temperature was 12 degrees Fahrenheit. On that day, our customers consumed 0.896 Bcf of natural gas. About 85% of this peak day demand was met with natural gas transported to St. Louis through the MRT, Panhandle, and Southern Star transportation systems, and the other 15% was met from the Utility’s on-system storage and peak shaving resources. UNDERGROUND NATURAL GAS STORAGE Laclede Gas has a contractual right to store approximately 23.1 Bcf of gas in MRT’s storage facility located in Unionville, Louisiana. MRT’s tariffs allow injections into storage from May16 through November15 and require the withdrawal from storage of all but 2.2 Bcf from November16 through May15. In addition, Laclede Gas supplements flowing pipeline gas with natural gas withdrawn from its own underground storage field located in St. Louis and St. Charles Counties in Missouri. The field is designed to provide 0.357 Bcf of natural gas withdrawals on a peak day and annual withdrawals of approximately 5.5 Bcf of gas based on the inventory level that Laclede plans to maintain. REGULATORY MATTERS There were several significant regulatory developments over the past year. For more details, please see the Regulatory Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 28 of this Form 10-K. OTHER PERTINENT MATTERS The business of Laclede Gas has monopoly characteristics in that it is the only distributor of natural gas within its franchised service area. The principal competition is the local electric company. Other competitors in Laclede Gas’ service area include suppliers of fuel oil, coal, propane in outlying areas, natural gas pipelines which can directly connect to large volume customers, and in a portion of downtown St. Louis, a district steam system. Laclede Gas’ residential, commercial, and small industrial markets represent more than 80% of the Utility’s revenue. Given the current adequate level of natural gas supply and market conditions, Laclede believes that the relative 7 comparison of natural gas equipment and operating costs with those of competitive fuels will not change significantly in the foreseeable future, and that these markets will continue to be supplied by natural gas. In the new multi-family and commercial rental markets, Laclede Gas’ competitive exposure is presently limited to space and water heating applications. Certain alternative heating systems can be cost competitive in traditional markets, but the performance and reliability of natural gas systems have contained the growth of these alternatives. Coal is price competitive as a fuel source for very large boiler plant loads, but environmental requirements for coal have shifted the economic advantage to natural gas. Oil and propane can be used to fuel boiler loads and certain direct-fired process applications, but these fuels require on-site storage, thus limiting their competitiveness. In certain cases, district steam has been competitive with gas for downtown St. Louis area heating users. Laclede Gas offers gas transportation service to its large user industrial and commercial customers. The tariff approved for that type of service produces a margin similar to that which Laclede Gas would have received under its regular sales rates. ***** Laclede Gas is subject to various environmental laws and regulations that, to date, have not materially affected the Company’s financial position and results of operations. For a detailed discussion of environmental matters, see Note 14 to the Consolidated Financial Statements on page 67. ***** Laclede Gas has a labor agreement with Locals 11-6 and 11-194 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represent 65% of Laclede Gas’ employees. The agreement expires on July31,2008. The Missouri Natural Division of Laclede Gas has a labor agreement with Local 11-884 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represents 5% of Laclede Gas’ employees. The agreement expires on April15,2009. ***** As of September30,2007, Laclede Gas had 1,835 employees, including 10 part-time employees. ***** The business of Laclede Gas is subject to seasonal fluctuations with the peak period occurring in the winter season. ***** Revenues and customers of Laclede Gas for the last three fiscal years are as follows: Regulated Gas Distribution Operating Revenues (Thousands) 2007 2006 2005 Residential $ 675,756 $ 689,347 $ 586,227 Commercial & Industrial 271,872 284,174 223,446 Interruptible 3,771 5,644 3,688 Transportation 15,601 15,257 14,726 Off-System and Capacity Release 156,103 139,501 144,195 Provision for Refunds and Other 8,451 7,088 5,913 Total $ 1,131,554 $ 1,141,011 $ 978,195 Regulated Gas Distribution Customers (End of Period) 2007 2006 2005 Residential 590,337 590,392 589,082 Commercial & Industrial 41,062 40,909 40,474 Interruptible 15 17 16 Transportation 145 148 150 Total Customers 631,559 631,466 629,722 8 Laclede Gas has franchises with initial terms varying from five years to an indefinite duration. Generally, a franchise allows Laclede Gas, among other things, to install pipes and construct other facilities in the community. We have franchises for all the communities in which we serve. All of the franchises are free from unduly burdensome restrictions and are adequate for the conduct of Laclede Gas’ current public utility business in the State of Missouri. NON-REGULATED SERVICES SM&P, a wholly-owned subsidiary of Laclede Group, is one of the nation’s major underground locating and marking service businesses. SM&P, a Carmel, Indiana-based company, operates across ten Midwestern and Southwestern states. Locating technicians mark the placement of underground facilities for providers of telephone, natural gas, electric, water, cable TV and fiber optic services so that construction work can be performed without damaging buried facilities. SM&P’s operations tend to be counter-seasonal to those of Laclede Gas and are impacted by construction trends. SM&P’s revenues are dependent on a limited number of customers, primarily in the utility and telecommunications sectors, with contracts that may be terminated on short-term notice. ***** As of September30,2007, SM&P had 2,011 employees, including 22 part-time employees. NON-REGULATED GAS MARKETING LER, a wholly-owned subsidiary of Laclede Investment LLC, is engaged in the non-regulated marketing of natural gas and other services to both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service area, and related activities. NON-REGULATED OTHER SUBSIDIARIES Laclede Pipeline Company, a wholly-owned subsidiary of Laclede Group, operates a pipeline under Federal Energy Regulatory Commission jurisdiction that connects the propane storage and vaporization facilities of Laclede Gas to third-party propane supply terminal facilities located in Illinois. Laclede Gas vaporizes the propane to supplement its natural gas supply and meet peak demands on its distribution system. Laclede Investment LLC, a wholly-owned subsidiary of Laclede Group, invests in other enterprises and has made loans to several joint ventures engaged in real estate development. Laclede Gas Family Services, Inc., a wholly-owned subsidiary of Laclede Energy Resources, Inc., is a registered insurance agency in the State of Missouri. Laclede Development Company, a wholly-owned subsidiary of Laclede Group, participates in real estate development, primarily through joint ventures. Laclede Venture Corp., a wholly-owned subsidiary of Laclede Development Company, offers services for the compression of natural gas to third parties who desire to use or to sell compressed natural gas for use in vehicles. The lines of business that constitute the Non-Regulated Other activities of the corporate family are not considered separately reportable operating segments as defined by current accounting standards. 9 Item 1A. Risk Factors Laclede Group’s business and financial results are subject to a number of risks and uncertainties, including those set forth below. The risks described below are those the Company considers to be the most material. RISKS AND UNCERTAINTIES THAT RELATE TO THE BUSINESS AND FINANCIAL RESULTS OF LACLEDE GROUP AND ITS SUBSIDIARIES As a holding company, Laclede Group depends on its operating subsidiaries to meet its financial obligations. Laclede Group is a holding company with no significant assets other than the stock of its operating subsidiaries. Laclede Group, and Laclede Gas prior to Laclede Group’s formation, have paid dividends continuously since 1946. However, Laclede Group relies exclusively on dividends from its subsidiaries and on the repayments of principal and interest from intercompany loans made to its subsidiaries for its cash flows. Laclede Group’s ability to pay dividends to its shareholders is dependent on the ability of its subsidiaries, including Laclede Gas, to generate sufficient net income and cash flows to pay upstream dividends and make loan repayments to Laclede Group. A downgrade in Laclede Group’s credit rating could negatively affect its ability to access capital. Currently, Laclede Group’s corporate rating is A by Standard & Poor’s and A- by Fitch. Laclede Group has working capital lines of credit to meet the short-term liquidity needs of its subsidiaries. If the rating agencies lowered Laclede Group’s credit rating, particularly below investment grade, it might significantly limit its ability to borrow and would increase its costs of borrowing. Laclede Group’s ability to borrow and costs of borrowing have a direct impact on its non-regulated subsidiaries’ ability to execute operating strategies. Risk of unexpected losses may adversely affect the Group’s financial position and results of operations. As with most businesses, there are operations and business risks inherent in the activities of Laclede Group’s subsidiaries. If, in the normal course of business, Laclede Group becomes a party to litigation, such litigation could result in substantial monetary judgments, fines, or penalties or be resolved on unfavorable terms. In accordance with customary practice, Laclede Group and its subsidiaries maintain insurance against a significant portion of, but not all, risks and losses. To the extent a loss is not fully covered by insurance, that loss could adversely affect the Company’s financial position and results of operations. RISKS THAT RELATE TO THE REGULATED GAS DISTRIBUTION SEGMENT Risks related to the regulation of the Utility business could impact rates it is able to charge, costs and profitability. Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission). This authority regulates many aspects of its distribution operations, including construction and maintenance of facilities, operations, safety, the rates that the Utility may charge customers, the terms of service to its customers, and the rate of return that it is allowed to realize; as well as the accounting treatment for certain aspects of its operations. For further discussion of these accounting matters, see Critical Accounting Policies pertaining to Laclede Gas, beginning on page 25. Laclede Gas’ ability to obtain rate increases and rate supplements to maintain the current rate of return depends upon regulatory discretion. There can be no assurance that it will be able to obtain rate increases or rate supplements or continue earning the current authorized rates of return. Laclede Gas’ liquidity and, in certain circumstances, its results of operations could be adversely affected by the cost of purchasing natural gas during periods in which natural gas prices are rising significantly. Laclede Gas’ tariff rate schedules contain purchased gas adjustment clauses that permit the Utility to file for rate adjustments to recover the cost of purchased gas. Changes in the cost of purchased gas are flowed through to customers and may affect uncollectible amounts and cash flows and can therefore impact the amount of capital resources. Currently, Laclede Gas is allowed to adjust the gas cost component of its rates up to four times each year. The Utility must make a mandatory gas cost adjustment at the beginning of the winter, in November, and during the next twelve months it may make up to three additional discretionary gas cost adjustments, so long as each of these adjustments is separated by at least two months. The MoPSC typically approves the Utility’s purchased gas adjustment changes on an interim basis, subject to refund and the outcome of a subsequent audit and prudence review. Due to such review process, there is a risk of a disallowance of full recovery of these costs. Any material disallowance of purchased gas costs would adversely affect revenues. Increases in the prices the Utility charges for gas may also adversely affect revenues because they could lead customers to reduce 10 usage and cause some customers to have trouble paying the resulting higher bills. These higher prices may increase bad debt expenses and ultimately reduce earnings. Laclede Gas has used short-term borrowings in the past to finance storage inventories and purchased gas costs, and expects to do so in the future. Hedging procedures may not fully protect Laclede Gas sales and results of operations from volatility, and the use of derivative contracts in the normal course of business could result in financial losses. To lower financial exposure to commodity price fluctuations, Laclede Gas enters into contracts to hedge the forward commodity price of its natural gas supplies. As part of this strategy, the Utility may use fixed-price, forward, physical purchase contracts, futures, and option contracts traded on the New York Mercantile Exchange. However, the Utility does not hedge the entire exposure of energy assets or positions to market price volatility, and the coverage will vary over time. Any costs, gains or losses experienced through hedging procedures, including carrying costs, generally flow through the purchased gas adjustment clause, thereby limiting its exposure to volatility. However, these procedures remain subject to prudence review by the MoPSC. Laclede Gas is dependent on bank lines of credit and continued access to capital markets to successfully execute its operating strategies. In addition to longer term debt that is issued to the public by the Utility under its mortgage and deed of trust dated February1,1945, Laclede Gas has relied, and continues to rely, upon shorter term bank borrowings or commercial paper supported by bank lines of credit to finance the execution of a portion of its operating strategies. The Utility is dependent on these capital sources to purchase its natural gas supply and maintain its properties. The availability and cost of these credit sources is cyclical and these capital sources may not remain available to the Utility, or it may not be able to obtain funds at a reasonable cost in the future. Laclede Gas’ ability to borrow under its lines of credit, or to issue commercial paper supported by its lines of credit, depends on its compliance with the Utility’s obligations under the lines of credit. A downgrade in the Utility’s credit rating could negatively affect its ability to access capital. Standard & Poor’s rating group, Moody’s Investors Service, Inc., and Fitch, Inc. from time to time implement new requirements for various ratings levels. To maintain its current credit ratings in light of any new requirements, Laclede Gas may find it necessary to take steps to change its business plans in ways that may affect its results of operations. Currently, Laclede Gas’ first mortgage bonds are rated A by Standard & Poor’s, A3 by Moody’s and A+ by Fitch. The Utility’s commercial paper currently is rated A-1 and P-2 by Standard & Poor’s and Moody’s, respectively. If the rating agencies lowered the Utility’s ratings, particularly below investment grade, it could significantly limit its access to the commercial paper market and would increase its costs of borrowing. In addition, Laclede Gas would likely be required to pay a higher interest rate in future financings and the Utility’s potential pool of investors and funding sources would likely decrease. Also, credit ratings are an independent assessment of the Utility’s ability to pay its obligations. Consequently, real or anticipated changes in credit ratings will generally affect the market value of the specific debt instruments that are rated. Transporting and storing natural gas involves numerous risks that may result in accidents and other operating risks and costs. There are inherent in gas distribution activities a variety of hazards and operations risks, such as leaks, accidental explosions, and mechanical problems, that could cause substantial financial losses. In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, impairment of operations, and substantial losses to Laclede Gas. The location of pipelines and storage facilities near populated areas, including residential areas, commercial business centers, and industrial sites, could increase the level of damages resulting from these risks. These activities may subject the Utility to litigation or administrative proceedings from time to time. Such litigation or proceedings could result in substantial monetary judgments, fines or penalties against the Utility or be resolved on unfavorable terms. In accordance with customary industry practices, Laclede Gas maintains insurance against a significant portion, but not all, of these risks and losses. To the extent that the occurrence of any of these events is not fully covered by insurance, it could adversely affect the Utility’s financial position and results of operations. Increases in the wholesale costs of purchased natural gas supplies may adversely impact the Utility’s competitive position compared with alternative energy sources. Laclede Gas is the only distributor of natural gas within its franchised service area. Nevertheless, rising wholesale natural gas prices compared with prices for electricity, fuel oil, coal, propane, or other energy sources may affect the Utility’s retention of natural gas customers and adversely impact its financial position and results of operations. 11 Significantly warmer-than-normal weather conditions, the effects of global warming and climate change, and other factors that influence customer usage may affect the Utility’s sale of heating energy and adversely impact its financial position and results of operations. Laclede Gas’ earnings are primarily generated by the sale of heating energy. The Utility has a weather mitigation rate design, approved by the MoPSC, that provides better assurance of the recovery of the Utility’s fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. However, significantly warmer-than-normal weather conditions in the Utility’s service area and other factors may result in reduced profitability and decreased cash flows attributable to lower gas sales levels. Furthermore, the weather mitigation rate design is subject to regulatory discretion. Regional supply/demand fluctuations and changes in national pipeline infrastructure may adversely affect Laclede Gas’ ability to profit from off-system sales and capacity release. Laclede Gas’ income from off-system sales and capacity release is subject to fluctuations in market conditions and changing supply and demand conditions in areas the Utility holds pipeline capacity rights. Specific factors impacting the Utility’s income from off-system sales and capacity release include the availability of attractively-priced natural gas supply, availability of pipeline capacity, and market demand. Income from off-system sales and capacity release is shared with customers. Effective October1,2007, the Utility is allowed to retain 15% to 30% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. The Utility’s ability to retain such income in the future is subject to regulatory discretion in a base rate proceeding. RISKS THAT RELATE TO THE NON-REGULATED GAS MARKETING SEGMENT Risks of increased competition, regional fluctuations in natural gas commodity prices, and new national pipeline infrastructure projects may adversely impact LER’s future profitability. Competition in the marketplace and regional fluctuations in natural gas commodity prices have a direct impact on LER’s business. Changing market conditions caused by new pipeline infrastructure may adversely impact LER’s sales margins or affect LER’s ability to serve certain wholesale customers, thereby increasing certain credit requirements and/or reducing wholesale sales volumes and profitability. Risks of reduced access to credit and/or capital markets may prevent LER from executing operating strategies. In addition to its cash flows, LER relies on parental guarantees and loans to cover the lag between when it purchases natural gas and when its customers pay for that gas. Although LER’s uncollectible amounts are closely monitored and have not been significant, significant uncollectible amounts from customers are possible and may result in financial losses and/or capital limitations. Risk management policies and the use of cash flow hedging may not fully protect LER’s sales and results of operations from volatility and may result in financial losses. LER manages the price risk associated with fixed-price commitments for the purchase or sale of natural gas by either closely matching the offsetting physical purchase or sale of natural gas at fixed prices or through the use of exchange-traded futures contracts to lock in margins. However, market conditions and regional price changes may cause ineffective portions of matched positions to result in financial losses. RISKS THAT RELATE TO THE NON-REGULATED SERVICES SEGMENT Competition and the ability to retain customers may impact SM&P’s sales and profitability. The underground locating industry remains competitive. Many of SM&P’s contracts are subject to termination on short-term notice. SM&P’s customers are primarily in the utility and telecommunications sectors. In addition, SM&P’s results are influenced by construction seasonality and trends. Customer losses and technological changes could impact SM&P’s profitability and its ability to do business in certain geographic areas. 12 Item 1B. Unresolved Staff Comments None. Item 2. Properties The principal utility properties of Laclede Gas consist of more than 16,000 miles of gas main and related service pipes, meters, and regulators. Other physical properties include regional office buildings and holder stations. Extensive underground gas storage facilities and equipment are located in an area in North St. Louis County extending under the Missouri River into St. Charles County. Substantially all of Laclede Gas’ utility plant is subject to the liens of its mortgage. All of the utility properties of Laclede Gas are held in fee or by easement or under lease agreements. The principal lease agreements include underground storage rights that are of indefinite duration and the headquarters office building. The current lease on the headquarters office building extends through February2010 with options to renew for up to 10 additional years. For further information on Laclede Gas’ leases and for information on SM&P’s lease obligations, see Note 14 to the Consolidated Financial Statements on page 67. Other non-regulated properties of Laclede Group do not constitute a significant portion of its properties. Item 3. Legal Proceedings For a description of environmental matters, see Note 14 to the Consolidated Financial Statements on page 67. For a description of pending regulatory matters of Laclede Gas, see the Regulatory Matters discussion in the Management’s Discussion and Analysis of Financial Condition and Results of Operations, on page 28. For a description of the resolution of SM&P’s employment-related litigation and related matters, see Note 14 to the Consolidated Financial Statements on page 67. Laclede Group and its subsidiaries are involved in litigation, claims, and investigations arising in the normal course of business. While the results of such litigation cannot be predicted with certainty, management, after discussion with counsel, believes the final outcome will not have a material adverse effect on the consolidated financial position or results of operations reflected in the consolidated financial statements presented herein. Item 4. Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of security holders during the fourth quarter of fiscal year 2007. 13 EXECUTIVE OFFICERS OF REGISTRANTS – Listed below are executive officers as defined by the SEC for Laclede Group. Their ages, at September30,2007, and positions are listed below along with their business experience during the past five years. Name, Age, and Position with Company * Appointed (1) D. H. Yaeger, Age 58 Laclede Group Chairman, President and Chief Executive Officer October2000 Laclede Gas Chairman, President and Chief Executive Officer January 1999 President and Chief Executive Officer January 1999 SM&P Chief Executive Officer January2002 LER President January 1999 K. J. Neises, Age 66 Laclede Gas Executive Vice President – Energy and Administrative Services January2002 LER Vice President February2002 M. D. Waltermire, Age 49 Laclede Group Chief Financial Officer October2007 Laclede Gas Senior Vice President and Chief Financial Officer October2007 Vice President – Operations & Marketing April2003 Vice President – Operations & Marketing Planning February2003 Assistant Vice President – Planning May2001 LER Vice President October 2007 M. C. Darrell, Age 49 Laclede Group General Counsel (2) May2004 Laclede Gas Senior Vice President and General Counsel October2007 General Counsel May2004 14 R. A. Skau, Age 50 Laclede Gas Senior Vice President – Human Resources October2007 Vice President – Human Resources February2004 Assistant Vice President – Human Resources September2001 M. R. Spotanski, Age 47 Laclede Gas Senior Vice President – Operations and Marketing October2007 Vice President – Finance January2001 M. C. Kullman, Age 47 Laclede Group Chief Governance Officer and Corporate Secretary February2004 Corporate Secretary October2000 Laclede Gas Secretary and Associate General Counsel February2001 SM&P Secretary January2002 LER Secretary February 1998 M. C. Geiselhart, Age 48 Laclede Group Vice President – Strategic Development and Planning (3) August2006 Laclede Gas Vice President – Strategic Development and Planning August2006 M. C. Pendergast, Age 51 Laclede Gas Vice President – Associate General Counsel January2002 R. E. Shively, Age 45 SM&P President March2002 Laclede Gas Senior Vice President – Business and Services Development January 2001 through December 2006 K. F. Beauchamp, Age 50 SM&P Chief Financial Officer (4) August2006 15 J. A. Fallert, Age 52 Laclede Gas Controller February 1998 *The information provided relates to the Company and its principal subsidiaries. Many of the executive officers have served or currently serve as officers or directors for other subsidiaries of the Company. (1) Officers of Laclede are normally reappointed at the Annual Meeting of the Board of Directors in January of each year to serve at the pleasure of the Board of Directors for the ensuing year and until their successors are elected and qualify. (2) Mr.Darrell served as Assistant General Counsel for NiSource, Inc. since 2002. (3) Mr. Geiselhart served as the Corporate Finance Consultant for Callaway Partners, LLC since 2003. During that time, he also served as Chief Financial Officer for both TowerLink Corporation, Inc. and Transcender Telecom Acquisition Corporation, Inc. Prior to that he was the founding Chief Financial Officer and Consultant for private equity firms for Quiet Water Associates, LLC from 2002 through 2003 and Vice President, Finance and Corporate Development for Evolution Networks, Inc. from 2000 through 2002. (4) Previously, Mr. Beauchamp served as Vice President of Operations of The Steak ‘n Shake Company from 1997 through 2005, as well as Vice President and Controller from 1993 through 1997. Mr. Barry C. Cooper, former Chief Financial Officer, announced his resignation from the Company and its subsidiaries effective October1,2007. 16 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities The Laclede Group’s common stock trades on The New York Stock Exchange under the symbol “LG”. The high and the low sales price for the common stock for each quarter in the two most recent fiscal years are: Fiscal 2007 Fiscal 2006 High Low High Low 1st Quarter 37.51 31.60 33.19 28.60 2nd Quarter 36.03 29.32 35.55 29.09 3rd Quarter 33.24 29.29 34.75 31.70 4th Quarter 34.17 28.84 35.65 31.29 The number of holders of record as of September30,2007 was 5,538. Dividends declared on the common stock for the two most recent fiscal years were: Fiscal 2007 Fiscal 2006 1st Quarter $.365 $.345 2nd Quarter $.365 $.355 3rd Quarter $.365 $.355 4th Quarter $.365 $.355 For disclosures relating to securities authorized for issuance under equity compensation plans, see Item 12, page 73. In January2005, Laclede Group began purchasing common stock of Laclede Gas with the price set at the book value of Laclede Gas common stock as of the most recently completed fiscal quarter. The details on those sales of common stock of Laclede Gas to Laclede Group are set forth below: Aggregate Purchase Price Number Date of Sale (millions) of Shares January 20, 2005 $ 1.1 31 May 10, 2005 1.0 29 August 15, 2005 1.0 29 December 15, 2005 1.0 30 February 21, 2006 0.9 26 May 24, 2006 0.9 25 August 15, 2006 0.9 27 March 23, 2007 1.9 55 May 21, 2007 1.0 27 August 10, 2007 1.0 28 The proceeds from Laclede Gas’ sales of stock were used to reduce its short-term borrowings. Exemption from registration was claimed under Section 4(2) of the Securities Act of 1933. For a discussion of the change in transfer agent and rights agent, see Item 9B, page 72. 17 Item 6. Selected Financial Data The Laclede Group, Inc. Fiscal Years Ended September 30 (Thousands, Except Per Share Amounts) 2007 2006 2005 2004 2003 Summary of Operations Operating Revenues: Regulated Gas distribution $ 1,131,554 $ 1,141,011 $ 978,195 $ 868,905 $ 774,772 Non-Regulated Services 165,733 162,523 141,478 104,239 100,168 Gas marketing 718,704 689,572 469,559 270,328 163,861 Other 5,603 4,445 7,800 6,848 11,529 Total Operating Revenues 2,021,594 1,997,551 1,597,032 1,250,320 1,050,330 Operating Expenses: Regulated Natural and propane gas 797,924 821,721 676,931 575,691 483,742 Other operation expenses 131,798 128,180 125,364 121,596 118,550 Maintenance 24,306 21,198 19,226 18,705 18,759 Depreciation and amortization 34,080 30,904 23,036 22,385 22,229 Taxes, other than income taxes 68,361 71,038 62,859 60,077 56,102 Total Regulated Operating Expenses 1,056,469 1,073,041 907,416 798,454 699,382 Non-Regulated Services 156,658 155,133 129,636 99,511 102,093 Gas marketing 698,962 662,391 462,348 265,394 159,105 Other 4,239 3,711 7,803 6,400 10,615 Total Operating Expenses 1,916,328 1,894,276 1,507,203 1,169,759 971,195 Operating Income 105,266 103,275 89,829 80,561 79,135 Allowance for Funds Used During Construction (17 ) (45 ) (100 ) (123 ) (107 ) Other Income and (Income Deductions) - Net 6,829 5,553 1,706 3,758 1,242 Interest Charges: Interest on long-term debt 22,502 22,329 22,835 22,010 20,169 Interest on long-term debt to unconsolidated affiliate trust 3,573 3,573 3,573 3,573 2,828 Other interest charges 11,154 10,277 4,141 3,231 3,974 Total Interest Charges 37,229 36,179 30,549 28,814 26,971 Income Before Income Taxes and Dividends on Redeemable Preferred Stock – Laclede Gas 74,849 72,604 60,886 55,382 53,299 Income Tax Expense 25,035 23,567 20,761 19,264 18,652 Dividends on Redeemable Preferred Stock – Laclede Gas 43 48 55 62 62 Net Income $ 49,771 $ 48,989 $ 40,070 $ 36,056 $ 34,585 Basic Earnings Per Share of Common Stock $ 2.32 $ 2.31 $ 1.90 $ 1.82 $ 1.82 Diluted Earnings Per Share of Common Stock $ 2.31 $ 2.30 $ 1.90 $ 1.82 $ 1.82 18 Item 6. Selected Financial Data (continued) The Laclede Group, Inc. Fiscal Years Ended September 30 (Thousands, Except Per Share Amounts) 2007 2006 2005 2004 2003 Dividends Declared – Common Stock $ 31,505 $ 30,045 $ 29,002 $ 27,183 $ 25,492 Dividends Declared Per Share of Common Stock $ 1.46 $ 1.41 $ 1.375 $ 1.355 $ 1.34 Utility Plant Gross Plant – End of Period $ 1,187,828 $ 1,149,104 $ 1,105,733 $ 1,070,522 $ 1,030,665 Net Plant – End of Period 793,794 763,827 728,481 699,144 676,696 Capital Expenditures 56,434 57,925 54,621 49,130 49,926 Property Retirements 16,331 22,588 19,410 9,276 8,007 Goodwill – End of Period 33,595 33,595 28,124 28,124 28,124 Non-Utility Property 11,270 13,362 11,791 10,038 11,661 Other Investments 45,436 42,731 37,825 36,044 34,337 Total Assets – End of Period 1,641,153 1,570,160 1,434,101 1,317,564 1,258,247 Capitalization – End of Period Common Stock and Paid-In Capital $ 157,707 $ 148,487 $ 142,677 $ 137,039 $ 87,542 Retained Earnings 268,761 250,495 231,551 220,483 211,610 Accumulated Other Comprehensive Income (Loss) 1,857 3,655 (7,703 ) (1,607 ) (80 ) Common Stock Equity 428,325 402,637 366,525 355,915 299,072 Redeemable Preferred Stock – Laclede Gas 627 787 948 1,108 1,258 Long-Term Debt to Unconsolidated Affiliate Trust 46,400 46,400 46,400 46,400 46,400 Long-Term Debt – Laclede Gas 309,122 349,041 294,033 333,936 259,625 Total Capitalization $ 784,474 $ 798,865 $ 707,906 $ 737,359 $ 606,355 Shares of Common Stock Outstanding – End of Period 21,646 21,362 21,172 20,981 19,082 Book Value Per Share – End of Period $ 19.79 $ 18.85 $ 17.31 $ 16.96 $ 15.67 Laclede Gas Company’s Selected Financial Data is included in Exhibit 99.1. 19 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THE LACLEDE GROUP, INC. INTRODUCTION This management’s discussion analyzes the financial condition and results of operations of The Laclede Group, Inc. (Laclede Group or the Company) and its subsidiaries. It includes management’s view of factors that affect its business, explanations of past financial results including changes in earnings and costs from the prior year periods, and their effects on overall financial condition and liquidity. The Management’s Discussion and Analysis of Financial Condition and Results of Operations should be read in conjunction with the Company’s Consolidated Financial Statements and the notes thereto. RESULTS OF OPERATIONS Laclede Group’s earnings are primarily derived from the regulated activities of its largest subsidiary, Laclede Gas Company (Laclede Gas or the Utility), Missouri’s largest natural gas distribution company. Laclede Gas is regulated by the Missouri Public Service Commission (MoPSC or Commission) and serves the City of St. Louis and parts of ten other counties in eastern Missouri. Laclede Gas delivers natural gas to retail customers at rates, and in accordance with tariffs, authorized by the MoPSC. The Utility’s earnings are primarily generated by the sale of heating energy. The Utility’s innovative weather mitigation rate design lessens the impact of weather volatility on Laclede Gas customers during cold winters and stabilizes the Utility’s earnings by recovering fixed costs more evenly during the heating season. Due to the seasonal nature of the business of Laclede Gas, Laclede Group’s earnings are seasonal in nature and are typically concentrated in the November through April period, which generally corresponds with the heating season. SM&P Utility Resources, Inc. (SM&P) is a non-regulated underground facility locating and marking service business. The underground locating industry remains competitive with many contracts subject to termination on short-term notice. SM&P’s customers are concentrated primarily in the utility and telecommunications sectors. Additionally, SM&P’s results can be influenced by seasonality and trends in the construction sector. During fiscal year 2007, the Company received unsolicited inquiries from various third parties regarding the Company’s interest in exploring strategic alternatives involving SM&P. While the Board has made no decision to engage in any strategic transaction involving SM&P, toward the end of fiscal 2007 it authorized the Company’s management to assess: (1) the market value of SM&P; and (2) the benefits to the Company and its shareholders of a potential sale of SM&P. No decision regarding SM&P has been made as of the date of filing of this report. Accordingly, a transaction may or may not ultimately result from this process. Laclede Energy Resources, Inc. (LER) is engaged in the non-regulated marketing of natural gas and related activities. LER markets natural gas to both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service territory, including large retail and wholesale customers. As such, LER’s operations and customer base are subject to fluctuations in market conditions. Other non-regulated subsidiaries provide less than 10% of consolidated revenues. Laclede Group’s strategy continues to include efforts to stabilize and improve performance of its core Utility, while developing non-regulated businesses and pursuing, in a measured way, additional growth opportunities that complement the Utility business. As for the Utility, mitigating the impact of weather fluctuations on Laclede Gas customers while improving the ability to recover its authorized distribution costs and return continues to be a fundamental component of Laclede Group’s strategy. The Utility’s distribution costs are the essential, primarily fixed expenditures it must incur to operate and maintain a more than 16,000 mile natural gas distribution system and related storage facilities. In addition, Laclede Gas is working to continually improve its ability to provide reliable natural gas service at a reasonable cost, while maintaining and building a secure and dependable infrastructure. The settlement of the Utility’s 2007 rate case resulted in a Stipulation & Agreement (Agreement) approved by the MoPSC on July19,2007 (as discussed in the Regulatory Matters section on page 28), that further enhances the Utility’s weather mitigation rate design. The enhancements better ensure the recovery of its fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. The Utility’s income from off-system sales remains subject to fluctuations in market conditions. In conjunction with the settlement of the 2005 rate case, effective October1,2005, the Utility retained all pre-tax income from off-system sales and capacity release revenues up to $12 million annually. Pre-tax amounts in excess of $12 million 20 were shared with customers, with the Utility retaining 50% of amounts exceeding that threshold. The Agreement approved by the MoPSC in the Utility’s 2007 rate case increases the portion of pre-tax income from off-system sales and capacity release revenues that is shared with customers. Effective October1,2007, the Utility is allowed to retain 15% to 30% of the first $6 million in annual income earned (depending on the level of income earned) and 30% of income exceeding $6 million annually. Some of the factors impacting the level of off-system sales include the availability and cost of the Utility’s natural gas supply, the weather in its service area, and the weather in other markets. When Laclede Gas’ service area experiences warmer-than-normal weather while other markets experience colder weather or supply constraints, some of the Utility’s natural gas supply is available for off-system sales and there may be a demand for such supply in other markets. Wholesale natural gas prices for the 2005-2006 heating season rose to unprecedented levels across the nation. Laclede Gas continues to work to reduce the impact of higher costs by strategically structuring its natural gas supply portfolio and through the use of financial instruments. Nevertheless, the cost of purchased gas remains high, relative to historical levels. The Utility’s Purchased Gas Adjustment (PGA) Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including costs, cost reductions, and related carrying costs associated with the use of financial instruments to hedge the purchase price of natural gas, as well as gas inventory carrying costs. The Utility believes it will continue to be able to obtain sufficient gas supply. While wholesale natural gas prices declined for the 2006-2007 heating season, the generally higher price levels may continue to affect sales volumes (due to the conservation efforts of customers) and cash flows (associated with the timing of collection of gas costs and related accounts receivable from customers). Laclede Group continues to develop its non-regulated subsidiaries. SM&P is working to further the logical expansion of its business in both new and existing markets. LER continues to focus on growing its markets on a long-term and sustainable basis by providing both on-system Utility transportation customers and customers outside of Laclede Gas’ traditional service area with another choice in non-regulated natural gas suppliers. Nevertheless, income from LER’s operations is subject to fluctuations in market conditions. LER reported record earnings during fiscal year 2006 as a result of higher margins, caused by Gulf Coast market volatility, as well as higher wholesale sales volumes. EARNINGS Overview – Net Income by Operating Segment (Millions, after-tax) Years Ended September30 2007 2006 2005 Regulated Gas Distribution $ 32.1 $ 28.8 $ 30.6 Non-Regulated Services 3.3 2.4 5.0 Non-Regulated Gas Marketing 13.3 17.1 4.4 Non-Regulated Other 1.1 0.7 0.1 Net Income $ 49.8 $ 49.0 $ 40.1 Laclede Group’s net income was $49.8 million in fiscal year 2007, compared with $49.0 million in fiscal year 2006, and $40.1 million in fiscal year 2005. Net income increased $0.8 million, or 1.6%, in fiscal year 2007 (compared with fiscal year 2006) primarily due to improved results reported by both Laclede Group’s regulated gas distribution segment and its non-regulated services segment, partially offset by lower earnings recorded by Laclede Group’s non-regulated gas marketing segment. Net income increased $8.9 million, or 22.2%, in fiscal year 2006 (compared with fiscal year 2005) primarily due to improved results reported by Laclede Group’s non-regulated gas marketing segment, partially offset by lower earnings recorded by both Laclede Group’s non-regulated services segment and its regulated gas distribution segment. Basic and diluted earnings per share were $2.32 and $2.31, respectively, for fiscal year 2007 compared with basic and diluted earnings per share of $2.31 and $2.30, respectively, for fiscal year 2006, and $1.90 for fiscal year 2005. The year-to-year increases in earnings per share were primarily due to the effect of higher net income in each period. Variations in net income were primarily attributable to the factors described below. 2007 vs. 2006 Regulated Gas Distribution net income increased by $3.3 million in 2007, compared with 2006. The increase in net income was primarily due to the following factors, quantified on a pre-tax basis: 21 • the effect of higher system gas sales volumes, primarily due to colder weather and other variations totaling $6.7 million; • the benefit of the general rate increase, effective August1,2007, totaling $5.3 million; and, • higher Infrastructure System Replacement Surcharge (ISRS) revenues totaling $2.6 million. These factors were partially offset by: • increases in operation and maintenance expenses totaling $6.7 million; and, • higher depreciation and amortization expense totaling $3.2 million resulting from the implementation of new depreciation rates effective January1,2006, as authorized by the MoPSC, and additional depreciable property. The Non-Regulated Services segment reported earnings in fiscal year 2007 totaling $3.3 million compared with $2.4 million in fiscal year 2006. The improved results were primarily attributable to the effect of a non-recurring charge recorded last year in association with the employment-related litigation described in Note 14 to the Consolidated Financial Statements and the attainment of new business in existing markets this year, which was partially offset by higher operating expenses this year. The Non-Regulated Gas Marketing segment reported earnings totaling $13.3 million for fiscal 2007, a decrease in earnings of $3.8 million compared with 2006. While LER achieved increased sales volumes this year over last, margins this year were reduced as volatility in Gulf Coast markets stabilized. LER’s sales volumes increased 30% over the same period last year, principally as a result of increased interstate pipeline wholesale transactions. 2006 vs. 2005 Regulated Gas Distribution net income decreased by $1.8 million in 2006 compared with 2005. Laclede Gas implemented several provisions of the settlement of its 2005 rate case effective October1,2005, resulting in variations in several areas from the previous fiscal year. The decrease in net income was primarily due to the following factors, quantified on a pre-tax basis: • increases in operation and maintenance expenses, excluding the provision for uncollectible accounts, totaling $9.3 million; • higher depreciation expense totaling $7.9 million resulting from the implementation of new rates effective February1,2005 and January1,2006 as authorized by the MoPSC, and additional depreciable property; • net lower ISRS totaling $4.5 million. These surcharges were reset to zero effective October1,2005, as the ISRS-related costs were being recovered through base rates effective on that same date. A new ISRS was subsequently implemented June15,2006; and, • the net effect of lower system gas sales volumes totaling $2.7 million, primarily due to conservation efforts of our customers. These factors were partially offset by: • the benefit of the general rate increase, effective October1,2005, totaling $9.7 million; • the recovery of gas inventory carrying costs through the Utility’s PGA Clause, effective October1,2005, totaling $5.6 million; and, • a lower provision for uncollectible accounts totaling $4.5 million. The Non-Regulated Services segment reported earnings in fiscal year 2006 totaling $2.4 million compared with $5.0 million in fiscal year 2005. The reduction in earnings resulted primarily from SM&P’s higher than anticipated expenses related to growth, including those associated with the startup of new business in existing markets, and the net effect of resolution of the previously reported collective action lawsuit and related matters described in Note 14 to the Consolidated Financial Statements. The Non-Regulated Gas Marketing segment reported an increase in earnings of $12.7 million compared with 2005, primarily as a result of LER’s higher margins caused by increased price volatility and hurricane-related regional supply/demand imbalances, as well as higher sales volumes. LER’s sales volumes increased 22% over the prior year, principally as a result of increased interstate pipeline wholesale transactions. 22 Regulated Operating Revenues 2007 vs. 2006 Regulated operating revenues for fiscal year 2007 decreased $9.5 million compared to fiscal year 2006 due in part to lower wholesale gas costs. Temperatures experienced in the Utility’s service area during 2007 were 5.7% colder than the same period last year, but 7.4% warmer than normal. Total system therms sold and transported were 0.91 billion for fiscal year 2007 compared with 0.87 billion for fiscal year 2006. Total off-system therms sold and transported were 0.21 billion for fiscal year 2007 compared with 0.16 billion for fiscal year 2006. The decrease in regulated operating revenues was primarily attributable to the following factors: Millions Lower wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) $ (111.6 ) Higher system sales volumes, primarily due to colder weather, and other variations 80.6 Higher off-system sales volumes (reflecting more favorable market conditions as described in greater detail in the Results of Operations) 48.1 Lower prices charged for off-system sales (34.5 ) General rate increase, effective August 1, 2007 5.3 Higher ISRS revenues implemented June15,2006, January2,2007, and June16,2007 2.6 Total Variation $ (9.5 ) 2006 vs. 2005 Regulated operating revenues for fiscal year 2006 increased $162.8 million, or 16.6%, above fiscal year 2005 due primarily to higher wholesale gas costs. Temperatures experienced in the Utility’s service area during 2006 were 12.4% warmer than normal but essentially the same as fiscal 2005. Total system therms sold and transported were 0.87 billion for fiscal year 2006 compared with 0.91 billion for fiscal year 2005. Total off-system therms sold and transported were 0.16 billion for fiscal year 2006 compared with 0.20 billion for fiscal year 2005. The increase in regulated operating revenues was primarily attributable to the following factors: Millions Higher wholesale gas costs passed on to Utility customers (subject to prudence review by the MoPSC) $ 196.0 Lower system sales volumes and other variations, primarily due to the conservation efforts of customers due to higher natural gas prices (36.4 ) Lower off-system sales volumes (32.5 ) Higher prices charged for off-system sales 27.2 Net effect of the general rate increase, recovery of gas inventory carrying costs, and resetting the ISRS to zero, effective October1,2005, combined with the subsequent implementation of a new ISRS effective June15,2006 8.5 Total Variation $ 162.8 Regulated Operating Expenses 2007 vs. 2006 Regulated operating expenses in fiscal year 2007 decreased $16.6 million, or 1.5%, from fiscal year 2006. Natural and propane gas expense decreased $23.8 million from last year’s level, primarily attributable to lower rates charged by our suppliers, which was partially offset by higher system volumes purchased for sendout and increased off-system gas expense. Other operation and maintenance expenses increased $6.7 million, or 4.5%, primarily due to increased maintenance and distribution charges, increased group insurance charges, higher wage rates, and a higher provision for uncollectible accounts. These factors were partially offset by decreased injuries and damages expense as well as a gain on the disposal of assets. Depreciation and amortization expense increased $3.2 million, or 10.3%, primarily due to higher rates authorized in the 2005 rate case effective January1,2006, and additional depreciable property. Taxes, other than income, decreased $2.7 million, or 3.8%, primarily due to lower property taxes and decreased gross receipts taxes (attributable to the decreased revenues). 2006 vs. 2005 Regulated operating expenses in fiscal year 2006 increased $165.6 million, or 18.3%, from fiscal year 2005. Natural and propane gas expense increased $144.8 million above last year’s level primarily due to higher rates charged by our suppliers, partially offset by lower volumes purchased for sendout and slightly lower off-system gas expense. Other operation and maintenance expenses increased $4.8 million, or 3.3%, primarily due to implementation costs related to the 23 automated meter reading deployment, higher costs associated with low income energy assistance and energy efficiency programs implemented October1,2005, compensation expense associated with Laclede Group’s implementation of Statement of Financial Accounting Standards (SFAS) No. 123(R), increased pension costs, and higher wage rates. These factors were partially offset by a lower provision for uncollectible accounts, lower group insurance charges, and a reduction in costs to remove retired utility plant that were previously charged to expense as incurred. An accrual for such costs is currently being provided for in depreciation rates. Depreciation and amortization expense increased $7.9 million, or 34.2%, primarily due to higher rates effective February1,2005 and January1,2006, and additional depreciable property. Taxes, other than income, increased $8.2 million, or 13.0%, primarily due to higher gross receipts taxes (attributable to the increased revenues). Non-Regulated Services Operating Revenues and Operating Expenses Laclede Group’s non-regulated services operating revenues for fiscal year 2007 increased $3.2 million from those revenues for fiscal year 2006 primarily due to SM&P’s attainment of new business in existing markets. The increase in non-regulated services operating expenses totaling $1.5 million was primarily attributable to increased wage, benefit, and vehicle expense, partially offset by the effect of settlement costs associated with the employment-related litigation recorded in fiscal year 2006. Laclede Group’s non-regulated services operating revenues for fiscal year 2006 increased $21.0 million from those revenues for fiscal year 2005 primarily due to SM&P’s attainment of new business in existing markets. The increase in non-regulated services operating expenses totaling $25.5 million was primarily attributable to higher than anticipated operating expenses, including those associated with the startup of new business in existing markets, and the net effect of resolution of the previously reported collective action lawsuit and related matters described in Note 14 to the Consolidated Financial Statements. Non-Regulated Gas Marketing Operating Revenues and Operating Expenses Non-regulated gas marketing revenues increased $29.1 million in fiscal year 2007 from those revenues for fiscal year 2006 primarily due to increased sales volumes by LER, partially offset by lower per unit gas sales prices. The increase in non-regulated gas marketing operating expenses of $36.6 million was primarily associated with increased gas expense related to increased volumes purchased, partially offset by lower prices. Non-regulated gas marketing revenues increased $220.0 million in fiscal year 2006 from those revenues for fiscal year 2005 primarily due to higher sales prices and increased sales volumes by LER. The increase in non-regulated gas marketing operating expenses of $200.0 million was primarily associated with increased gas expense related to higher prices and increased volumes purchased. Non-Regulated Other Operating Revenues and Operating Expenses Non-regulated other operating revenues increased $1.2 million in fiscal 2007, primarily due to an increase in merchandise sales. The $3.4 million decrease in non-regulated other operating revenues in fiscal year 2006 from fiscal year 2005 was primarily due to a decrease in sales levels recorded by Laclede Pipeline Company. Non-regulated other operating expenses increased $0.5 million in fiscal 2007, primarily due to an increase in expenses associated with increased merchandise sales. The $4.1 million decrease in non-regulated other operating expenses in fiscal year 2006 from fiscal year 2005, was primarily due to a decrease in expenses associated with decreased sales recorded by Laclede Pipeline Company. Other Income and Income Deductions-Net Other income and income deductions-net increased $1.3 million in fiscal year 2007, due to increased investment income, higher interest income, and other minor variations, partially offset by lower income associated with carrying costs applied to under-recoveries of gas costs. Such carrying costs are recovered through the Utility’s PGA Clause. The $3.9 million increase in other income and income deductions-net in fiscal year 2006 from fiscal year 2005 was primarily attributable to additional income resulting from Laclede Gas’ application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of financial instruments, as approved by the MoPSC effective October1,2005. Previously, carrying costs were applicable only to certain gas cost components exceeding a predetermined threshold. Such income is recovered through the PGA Clause. This additional income was partially offset by the Utility’s receipt and recognition in April2005 of proceeds related to its interest, as a policyholder, in the sale of a mutual insurance company totaling $0.5 million. 24 Interest Charges The $1.1 million increase in interest charges in fiscal year 2007 was primarily due to higher interest on short-term debt and other minor variations. Average short-term interest rates were 5.4% this year compared with 4.7% in fiscal year 2006. Average short-term borrowings were $156.2 million and $172.4 million for fiscal years 2007 and 2006, respectively. The $5.6 million increase in interest charges in fiscal year 2006 was primarily due to higher interest on short-term debt. Average short-term interest rates were 4.7% in fiscal 2006 compared with 2.7% in fiscal year 2005. Average short-term borrowings were $172.4 million and $83.3 million for fiscal years 2006 and 2005, respectively. Increased interest on short-term debt was slightly offset by lower interest on long-term debt due to the November2004 maturity of $25 million principal amount of 8 1/2 % First Mortgage Bonds and the May2006 maturity of $40 million principal amount of 8 5/8% First Mortgage Bonds. The decreased interest on long-term debt due to the aforementioned maturities was partially offset by the issuance of $55 million principal amount of 6.15% First Mortgage Bonds on June9,2006. Income Taxes The increases in income tax expense for all periods reported are primarily due to higher pre-tax income. The year-to-year variations in income tax expense also reflect the effect of lower income tax expense in fiscal year 2006 associated with a change in estimated tax depreciation and other property-related deductions. Labor Agreement Laclede Gas has a labor agreement with Locals 11-6 and 11-194 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represent 65% of Laclede Gas’ employees. The agreement expires on July31,2008. The Missouri Natural Division of Laclede Gas has a labor agreement with Local 11-884 of the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers International Union, which represents 5% of Laclede Gas’ employees. The agreement expires on April15,2009. CRITICAL ACCOUNTING POLICIES Our discussion and analysis of our financial condition, results of operations, liquidity, and capital resources is based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. Generally accepted accounting principles require that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis. We base our estimates on historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates. We believe the following represent the more significant items requiring the use of judgment and estimates in preparing our consolidated financial statements: Allowances for doubtful accounts – Estimates of the collectibility of trade accounts receivable are based on historical trends, age of receivables, economic conditions, credit risk of specific customers, and other factors. The Utility’s provision for uncollectible accounts is dependent on the regulatory treatment provided for such costs. Beginning in fiscal 2006, as approved by the MoPSC, the Utility is allowed to defer for future recovery certain costs associated with amendments to the Cold Weather Rule. For details on the Cold Weather Rule, see the Regulatory Matters section on page 28. Employee benefits and postretirement obligations – Pension and postretirement obligations are calculated by actuarial consultants that utilize several statistical factors and other assumptions related to future events, such as discount rates, returns on plan assets, compensation increases, and mortality rates. For the Utility, the amount of expense recognized and the amounts reflected in other comprehensive income are dependent upon the regulatory treatment provided for such costs, as discussed further below. Certain liabilities related to group medical benefits and workers’ compensation claims, portions of which are self-insured and/or contain “stop-loss” coverage with third-party insurers to limit exposure, are established based on historical trends. 25 The table below reflects the sensitivity of Laclede’s plans to potential changes in key assumptions: Pension Plan Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Benefit Net Pension Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate 0.25 % $ (7,620 ) $ (170 ) (0.25 ) 7,820 160 Rate of Future Compensation Increase 0.25 % 5,800 720 (0.25 ) (5,600 ) (700 ) Expected Return on Plan Assets 0.25 % — (610 ) (0.25 ) — 610 Postretirement Benefits: Estimated Estimated Increase/ Increase/ (Decrease) to (Decrease) to Projected Annual Net Postretirement Postretirement Benefit Benefit Increase/ Obligation Cost* Actuarial Assumptions (Decrease) (Thousands) (Thousands) Discount Rate 0.25 % $ (1,370 ) $ (89 ) (0.25 ) 1,410 90 Expected Return on Plan Assets 0.25 % — (57 ) (0.25 ) — 57 Annual Medical Cost Trend 1.00 % 2,930 720 (1.00 ) (2,660 ) (630 ) * Excludes the impact of regulatory deferral mechanism. See Note 2, Pension Plans and Other Postretirement Benefits, of the Notes to Consolidated Financial Statements for information regarding the regulatory treatment of these costs. Goodwill valuation – In accordance with SFAS No. 142, “Goodwill and Other Intangible Assets,” goodwill is required to be tested for impairment annually or whenever events or circumstances occur that may reduce the value of goodwill. In performing impairment tests, valuation techniques require the use of estimates with regard to discounted future cash flows of operations, involving judgments based on a broad range of information and historical results. If the test indicates impairment has occurred, goodwill would be reduced, adversely impacting earnings. This test of goodwill impairment may be carried forward from one year to the next if the most recent fair value determination exceeded the carrying value by a substantial margin, the assets and liabilities that comprise the reporting entity had not changed significantly, and the Company believes that based on an analysis of events that had occurred and circumstances that had changed since the most recent fair value determination, the likelihood that a current fair value determination would be less than the current carrying amount is remote. Laclede Gas accounts for its regulated operations in accordance with SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation.” This Statement sets forth the application of accounting principles generally accepted in the United States of America for those companies whose rates are established by or are subject to approval by an independent third-party regulator. The provisions of SFAS No. 71 require, among other things, that financial statements of a regulated 26 enterprise reflect the actions of regulators, where appropriate. These actions may result in the recognition of revenues and expenses in time periods that are different than non-regulated enterprises. When this occurs, costs are deferred as assets in the balance sheet (regulatory assets) and recorded as expenses when those amounts are reflected in rates. Also, regulators can impose liabilities upon a regulated company for amounts previously collected from customers and for recovery of costs that are expected to be incurred in the future (regulatory liabilities). Management believes that the current regulatory environment supports the continued use of SFAS No. 71 and that all regulatory assets and liabilities are recoverable or refundable through the regulatory process. Management believes the following represent the more significant items recorded through the application of SFAS No. 71: The Utility’s PGA Clause allows Laclede Gas to flow through to customers, subject to prudence review, the cost of purchased gas supplies, including the costs, cost reductions and related carrying costs associated with the Utility’s use of natural gas financial instruments to hedge the purchase price of natural gas. The difference between actual costs incurred and costs recovered through the application of the PGA are recorded as regulatory assets and regulatory liabilities that are recovered or refunded in a subsequent period. Effective October1,2005, the Utility was authorized to implement the recovery of gas inventory carrying costs through its PGA rates to recover costs it incurs to finance its investment in gas supplies that are purchased during the storage injection season for sale during the heating season. The MoPSC also approved the application of carrying costs to all over- or under-recoveries of gas costs, including costs and cost reductions associated with the use of financial instruments. Previously, carrying costs were applicable only to certain gas cost components exceeding a predetermined threshold. Effective October1,2007, pursuant to the 2007 rate case, the PGA Clause also provides for a portion of income from off-system sales and capacity release revenues to be flowed through to customers. The Company records deferred tax liabilities and assets measured by enacted tax rates for the net tax effect of all temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes, and the amounts used for income tax purposes. Changes in enacted tax rates, if any, and certain property basis differences will be reflected by entries to regulatory asset or liability accounts for regulated companies, and will be reflected as income or loss for non-regulated companies. Pursuant to the direction of the MoPSC, Laclede Gas’ provision for income tax expense for financial reporting purposes reflects an open-ended method of tax depreciation. Laclede Gas’ provision for income tax expense also records the income tax effect associated with the difference between overheads capitalized to construction for financial reporting purposes and those recognized for tax purposes without recording an offsetting deferred income tax expense. These two methods are consistent with the regulatory treatment prescribed by the MoPSC. Asset retirement obligations are recorded in accordance with SFAS No. 143, “Accounting for Asset Retirement Obligations” and Financial Accounting Standards Board Interpretation Number (FIN) 47, “Accounting for Conditional Asset Retirement Obligations.” Asset retirement obligations are calculated using various assumptions related to the timing, method of settlement, inflation, and profit margins that third parties would demand to settle the future obligations. These assumptions require the use of judgment and estimates and may change in future periods as circumstances dictate. As authorized by the MoPSC, Laclede Gas accrues future removal costs associated with its property, plant and equipment through its depreciation rates, even if a legal obligation does not exist as defined by SFAS No. 143 and FIN 47. The difference between removal costs recognized in depreciation rates and the accretion expense and depreciation expense recognizable under SFAS No. 143 and FIN 47 is a timing difference between the recovery of these costs in rates and their recognition for financial reporting purposes. Accordingly, consistent with SFAS No. 71, these differences are deferred as regulatory liabilities. The amount of net periodic pension and other postretirement benefit cost recognized in the financial statements related to the Utility’s qualified pension plans and other postretirement benefit plans is based upon allowances, as approved by the MoPSC, which have been established in the rate-making process for the recovery of these costs from customers. The differences between these amounts and actual pension and other postretirement benefit costs incurred for financial reporting purposes are deferred as regulatory assets or regulatory liabilities. SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans,” requires that changes that affect the funded status of pension and other postretirement benefit plans, but that are not yet required to be recognized as components of pension and other postretirement benefit cost, be reflected in other comprehensive income. For the Utility’s qualified pension plans and other postretirement benefit plans, amounts that would otherwise be reflected in other comprehensive income are deferred with entries to regulatory assets or regulatory liabilities. For further discussion of significant accounting policies, see Note 1 to the Consolidated Financial Statements included on page 45. 27 REGULATORY MATTERS At the state level, there have been several significant regulatory developments during the fiscal year affecting Laclede Gas. Some of these issues were impacted by the settlement of the Utility’s 2007 rate case as discussed later in this section. A law became effective January1,2006, that authorizes the MoPSC to implement rules and tariff provisions through which rates can be adjusted between general rate case proceedings to reflect increases and decreases in certain costs and revenues. For gas utilities like Laclede Gas, these include rate adjustments to reflect revenue changes resulting from the impact of weather and conservation on customer usage and to reflect changes in the costs to comply with environmental laws, rules, and regulations. Various parties have been meeting in an attempt to negotiate rules to implement these programs. The MoPSC has acted on a rule relating to the establishment of a fuel adjustment clause for electric utilities. While no rules have been implemented for gas utilities, the MoPSC has approved rate designs for three gas utilities (including Laclede Gas) that mitigate the effects of weather and conservation on utility margins. In the Utility’s 2007 rate case, the MoPSC approved rate design changes allowing Laclede Gas to better ensure the recovery of the Utility’s fixed costs and margins despite variations in sales volumes due to the impacts of weather and other factors that affect customer usage. On October24,2005, the Missouri Office of Public Counsel proposed an emergency amendment to the MoPSC’s Cold Weather Rule (Rule) affecting the disconnection and reconnection practices of utilities during the winter heating season. On December19,2005, the MoPSC issued an Order approving certain changes to the Rule to be effective between January1 and March31,2006. On August11,2006, after various appeals to the Cole County Circuit Court, Missouri Court of Appeals, and the Missouri Supreme Court by the parties, including Laclede Gas, the MoPSC approved permanent modifications to the Rule, including provisions to allow the Utility to obtain accounting authorizations and defer for future recovery the costs previously incurred with the emergency amendment for the fiscal 2006 heating season. In conjunction with the settlement of the 2007 rate case, the MoPSC provided for the recovery of $5.0 million in costs associated with the fiscal 2006 heating season, during the next five-year period. During fiscal 2007, the Utility deferred for future recovery an additional $2.7 million of costs associated with the fiscal 2007 heating season. On October31,2007, the Utility filed for determination and subsequent recovery of the deferred amount. On November16,2007, the MoPSC directed the MoPSC Staff and the Missouri Office of Public Counsel to submit their positions regarding the Utility’s filing by February28,2008. On December29,2005, the MoPSC Staff proposed a disallowance of approximately $3.3 million related to Laclede Gas’ recovery of its purchased gas costs applicable to fiscal 2004. Following technical conferences, the Staff subsequently reduced its proposed disallowance to approximately $2.1 million. Laclede Gas believed that the MoPSC Staff’s position lacked merit and vigorously opposed the adjustment in proceedings before the MoPSC on January29,2007. On June‭‮28,2007, the MoPSC issued an Order rejecting the MoPSC Staff’s proposed disallowance and declaring that the Company was not imprudent with respect to the particular gas purchasing practice questioned by the MoPSC Staff. This case is now closed. On November3,2006, the Utility made an ISRS filing with the Commission designed to increase revenues by $1.9 million annually. On December28,2006, the MoPSC approved implementation of the Utility’s proposed ISRS filing effective January2,2007. On March30,2007, the Utility made an ISRS filing with the Commission designed to increase revenues by an additional $1.8 million annually. On June5,2007, the MoPSC approved implementation of the Utility’s March2007 ISRS filing effective June16,2007. These surcharges were reset to zero effective August1,2007, as the ISRS-related costs are being recovered through new base rates effective on that same date (see the rate case discussion later in this section). On November 9, 2007, the Utility made an ISRS filing with the Commission designed to increase revenues by $1.6 million annually, pending approval by the Commission. Laclede Gas began implementation of an automated meter reading (AMR) system in July2005. Through the date of this report, the AMR system has been deployed to more than 668,000 customer meters, representing well over 98% of Laclede’s total customer base population. Certain regulatory issues have arisen in conjunction with this implementation. The Utility has approximately 40% of customers with meters inside their premises. On February2,2006, the MoPSC Staff filed a complaint against the Utility alleging that it failed to adequately obtain or use actual meter readings from certain customers and failed to adequately respond to unauthorized gas use. In addition to seeking authority to pursue penalties, the Staff sought customer service accommodations for customers whose previous estimated bills will require adjustment to reflect actual usage. On May11,2006, the Missouri Office of Public Counsel also filed a complaint alleging that Laclede Gas billed customers for prior underestimated usage for a longer period of time than permitted by Commission rules. Laclede Gas filed responses generally denying the MoPSC Staff’s and Missouri Office of Public Counsel’s allegations. On November7,2006, Laclede Gas, the Missouri Office of Public Counsel, and other parties filed a Stipulation & Agreement that resolves certain issues raised in this case. The MoPSC Staff neither supported nor opposed the Stipulation & Agreement. On December21,2006, the Commission approved the Stipulation &
